Case: 2:19-cv-05400-ALM-CMV Doc #: 73 Filed: 11/20/20 Page: 1 of 2 PAGEID #: 453




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 VANTAGE LOGISTICS LLC,

                        Plaintiff,

        v.                                               Civil Action 2:19-cv-5400
                                                         Chief Judge Algenon L. Marbley
                                                         Magistrate Judge Chelsey M. Vascura
 DEWAR NURSERIES, INC.,

                        Defendant.



                            REPORT AND RECOMMENDATION

       This matter is before the undersigned for a Report and Recommendation on the Court’s

October 30, 2020 Show Cause Order (ECF No. 71). For the reasons that follow, it is

RECOMMENDED that Third Party Plaintiff Dewar Nurseries, Inc.’s (“Dewar”) claims against

Third Party Defendant Transport by RC (“Transport by RC”) be DISMISSED WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

       The docket reflects that Third Party Defendant Transport by RC (“Transport by RC”) was

served on May 21, 2020, making its answer due on June 11, 2020. (ECF Nos. 37–38.) Transport

by RC then obtained extensions of time to respond to the Third Party Complaint until July 23,

2020. (ECF Nos. 41, 47.) Although Transport by RC failed to file a timely answer or other

response to the Third Party Complaint, Dewar did not apply for an entry of default from the

Clerk pursuant to Federal Rule of Civil Procedure 55(a). On October 30, 2020, the Court

ordered Dewar to show cause why the claims against Transport by RC should not be dismissed

for want of prosecution within fourteen days of the Show Cause Order unless it had filed an

application for entry of default in the interim. (ECF No. 71.)
Case: 2:19-cv-05400-ALM-CMV Doc #: 73 Filed: 11/20/20 Page: 2 of 2 PAGEID #: 454




       To date, Dewar has not responded to the Show Cause Order and has not filed an

application for entry of default against Transport by RC. It is therefore RECOMMENDED that

Dewar’s claims against Transport by RC be DISMISSED WITHOUT PREJUDICE pursuant

to Rule 41(b) for failure to prosecute.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
